Citation Nr: 0505766
Decision Date: 03/18/05	Archive Date: 06/28/05

DOCKET NO. 00-12 345                        DATE MAR 18 2005

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana

THE ISSUES

1. Whether new and material evidence sufficient to warrant reopening of the appellant's claim for entitlement to service connection for a skin disorder, claimed as the result of exposure to Agent Orange, has been submitted.

2. Whether new and material evidence sufficient to warrant reopening of the appellant's claim for entitlement to service connection for a nervous disorder has been submitted.

3. Entitlement to service connection for post traumatic stress disorder (PTSD).

ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RG) in New Orleans, Louisiana which denied the appellant entitlement to service connection for a skin disorder, claimed as the result of exposure to Agent Orange, and for a nervous condition to include manic depression, on the basis that new and material evidence sufficient to warrant reopening of the appellant's claim had not been submitted; and denied entitlement to service connection for PTSD. In April 2001, the Board remanded the claims to the RO for additional evidentiary development.

FINDINGS OF FACT

1. In an August 1987 decision, the RO denied the veteran's claim for service connection for a skin disorder claimed to be the result of exposure to Agent Orange. Evidence received since that time is cumulative or redundant, or is not so significant that it must be considered in order to fairly decide the merits of the claim.

2. In an August 1987 decision, the RO denied the veteran's claim for service connection for a nervous disorder. Evidence received since that time is cumulative or redundant, or is not so significant that it must be considered in order to fairly decide the merits of the claim.

3. The veteran has not been medically diagnosed as having PTSD.

CONCLUSIONS OF LAW

1. New and material evidence has not been submitted to reopen a claim for service connection for a skin disorder claimed to be the result of exposure to Agent Orange,

- 2 


and the August 1987 RO decision remains final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2. New and material evidence has not been submitted to reopen a claim for service connection for a nervous disorder, and the August 1987 RO decision remains final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3. PTSD was not incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303,3.304 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran served on active duty in the Army from August 1968 to July 1971. This service included two tours of duty in Vietnam, and he received the National Defense Service Medal, the Republic of Vietnam Commendation Medal w/60 device, two overseas bars, and a sharpshooter with M-14. His occupational specialty was clerk typist. He was originally discharged under conditions other than honorable, but received an upgraded discharge in May 1978.

His service medical records are negative for any indication of a skin disorder. Prior to his separation from service he was given a psychiatric evaluation in December 1970 and was found to be alert, oriented, and coherent, with memory and judgment intact, and no signs of a thought or affective disorder were present. The examiner stated that he did not have any psychiatric disorder and he was responsible for his own actions. In May 1971 he was again evaluated and the impression was a character and behavior disorder. Separation from service was recommended.

VA outpatient treatment records from the mid-1980s show the veteran being seen in the mental health clinic with psychiatric symptoms including depression, insomnia, irritability, difficulty controlling his anger and temper, and features of paranoia. He was noted as being anxious and intense. Assessments during this time included

- 3 


dysthymic personality disorder and paranoid personality disorder. He was on medication for his symptoms. In July 1984 he was treated for a nervous rash under his armpits and on his groin and ankles, which he indicated had been present for a few days. It was indicated that this was possibly a reaction to his deodorant. No diagnosis was made.

In October 1984, the veteran was given an Agent Orange examination. He reported that he had experienced dysthymia since 1982, and refused to take medication for this condition.. He also indicated that he got rashes on his hands whenever he put them in detergent or bleach. He also said he got rashes under his arms when he used aerosol deodorants, and this had been going on since 1974. On examination, skin turgor was noted as being good with no lesions noted. He was oriented times three with good memory. Diagnoses included a history of dysthymic disorder and a history of contact dermatitis.

In June 1987, the veteran was given a VA neuropsychiatric evaluation. He reported that he had been diagnosed as having dysthymic disorder, but now he was diagnosed with manic depression. He said he had homicidal tendencies and would kill someone ifhe wasn't admitted soon. He indicated that he was receiving psychiatric treatment and was on medication. He said that people were shooting at him and vandalizing his car. He reported that he had not been employed for almost two years, and had been off his medication for the previous two weeks. On objective examination, he was overtalkative and hyperactive and was psychotic in a hypomanic state. He was actively paranoid, and arrangements were made for him to see doctors at the mental health clinic. The examiner indicated that he was dangerous to himself and others. The interview was interrupted so that he could be sent to the mental health clinic. The examiner's diagnosis was schizoaffective disorder, in a hypomanic active paranoid phase.

In July 1987, the veteran was given a VA dermatological examination. He reported a history of groin dermatitis since 1983. This had been treated in the past with Mycelex with temporary control. Physical examination revealed some scaling dermatitis between the fourth and fifth toes of the right foot. There was also hyperkeratosis with maceration and lichenification in the right inguinal crease and

-4


over the right scrotum. The examiner's diagnoses were active tinea cruris on the right groin and active tinea pedis of the interdigital type on the right foot.

In August 1987, the RO denied the veteran's claim for service connection for a skin disorder claimed to be the result of exposure to Agent Orange, and also denied the claim for service connection for a nervous disorder.

VA outpatient treatment records during the 1990s show the veteran being followed for schizoaffective disorder and being treated with lithium in the early 1990s. He had mood swings but was indicated as doing well overall during this time. His judgment and insight were poor, but he had no delusions or hallucinations, no suicidal or homicidal ideations, and no evidence of a thought disorder. It was noted that he lived in a bad neighborhood. Records from the mid-1990s show continued diagnoses of schizoaffective disorder, and he was indicated as doing well on lithium. In August 1994 he was indicated as feeling much more in control of his behavior and having a general sense of well-being. In November 1994 a diagnosis of bipolar affective disorder was indicated. Records from the late 1990s show continued stability on lithium, with minimal psychiatric symptoms and indications that he was enjoying his life in October 1997.

In November 1998, the veteran filed his current application to reopen his claims for service connection for a skin disorder claimed to be the result of exposure to Agent Orange and for a nervous disorder, and also filed his claim for service connection for PTSD.

In April 1999, the RO denied the veteran's claims.

VA outpatient treatment records dated in 2000 and 2001 show the veteran continuing to be stable on lithium, with minimal psychiatric symptoms indicated.

In various statements submitted from 2000 to 2002, the veteran has alleged stressor events which include not being given any rest and recuperation time during either of his two tours in Vietnam, being issued an undesirable discharge at the time of his separation from service, having to make sweeps through tank farms in waist-high

- 5 


water which contained reddish masses which caused tissue loss from his feet, and having his parents go through a separation and divorce while he was in Vietnam

II. Analysis

As a preliminary matter, the Board observes that VA has a duty to assist in the development of facts pertinent to the appellant's claims. On November 9,2000, the Veterans Claims Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), went into effect. VA has promulgated revised regulations to implement these changes in the law. 38 C.P.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)." This new "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1).

In this case, VA's duties have been fulfilled to the extent possible. V A must notify the appellant of evidel}ce and information necessary to substantiate his claims and inform him whether he or VA bears the burden of producing or obtaining that evidence or information. 38 U.S.C.A. § 5103{a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The appellant was notified of the information necessary to substantiate his claims and which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf by means of the discussions in a letter dated in May 11, and in the August 2001, January 2002, May 2002, and November 2002 supplemental statements of the case.

- 6


VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d). The duty to assist also includes obtaining records of relevant treatment at V A facilities, and any other relevant records held by any Federal department or agency identified by the appellant. If VA is unable to obtain records identified by the appellant, VA must notify him of the identity of the records that were not obtained, explain the efforts taken to obtain the records, and describe any further action to be taken.

The Board finds that VA has met its duty to assist the appellant in the development of his claims under the VCAA. Under the circumstances of the case, a VA examination is not necessary to decide the claims on appeal. Service and VA medical records have been associated with the claims file, and there do not appear to be any outstanding medical records that are relevant to this appeal. The appellant was advised to provide VA with information concerning any evidence he wanted VA to obtain or to submit the evidence directly to VA.

The Board finds that the notice and duty to assist provisions of the law have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

A. New and material evidence for service connection for a skin disorder, claimed to be the result of exposure to Agent Orange

An RO decision in August 1987 denied service connection for a skin disorder claimed to be the result of exposure to Agent Orange. Such decision is considered final, with the exception that the claim may be reopened if new and material evidence has been submitted since then, and if so reopened, the claim will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In November 1998, the veteran applied to reopen the previously denied claim for service connection for a skin disorder claimed to be the result of exposure to Agent Orange. As applicable to the present appeal, "new and material evidence" means

- 7 


evidence not previously submitted to V A decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001). [The Board notes that the definition of "new and material evidence" was recently revised, but the new version only applies to applications to reopen which are received by the VA on or after August 29, 2001. The veteran applied to reopen his claim prior to this date, and thus the new version does not apply to the instant case. See 66 Fed. Reg. 45,620,45,630 (Aug. 29,2001); (38 C.F.R § 3.156(a) (2003)).

At the time of the RO's decision in August 1987, the veteran's service medical records, some post-service VA outpatient treatment records, and VA examinations were considered. The RO found that the service medical records were-negative for a skin disorder, and a skin disorder was not shown to have been incurred in service or to be due to or related to possible Agent Orange exposure. Thus, the claim for service connection was denied.

Evidence received since the RO's August 1987 decision consists solely of VA outpatient treatment records dated from 1990 to 2001. These records contain no indication that the veteran currently has a skin disorder which is related to his military service or to possible exposure to Agent Orange. As such, the Board finds that the additional evidence submitted is not new in that it does not contain relevant information regarding a skin disorder which was not previously considered by VA decisionmakers, and is not material, as it does not show that any currently diagnosed skin disorder is related to service, or to possible exposure to Agent Orange. 38 C.F.R. §§ 3.307, 3.309. Such evidence is therefore not so significant that it must be considered in order to fairly decide the merits of the claim for service connection. 38 C.F.R. § 3.156.

Since the RO's 1987 decision, the veteran has again asserted that he has a skin disorder which is attributable to service; however, this assertion was previously considered and is not new evidence. Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). Moreover, as a layman the veteran has no competence to give a medical

- 8 


opinion on diagnosis or etiology of a condition, and his statements on such are not material evidence. See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

The Board concludes that new and material evidence has not been submitted since the 1987 RO decision. Thus the claim for service connection for a skin disorder claimed as a result of exposure to Agent Orange is not reopened, and the 1987 RO decision remains final.

B. New and material evidence for service connection for a nervous disorder

An RO decision in August 1987 denied service connection for a nervous disorder. Such decision is considered final, with the exception that the claim may be reopened if new and material evidence has been submitted since then, and if so reopened, the claim will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Mania v. Derwinski, 1 Vet. App. 140 (1991).

In November 1998, the veteran applied to reopen the previously denied claim for service connection for a nervous disorder. As set forth above and applicable to the present appeal, "new and material evidence" means evidence not previously submitted to VA decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

At the time of the RO's decision in August 1987, the veteran's service medical records, some post-service VA outpatient treatment records, and VA examinations were considered. The RO found that the service medical records were negative for a thought or affective disorder, and a nervous disorder was not shown to have been incurred or aggravated by service nor was a psychosis shown to be present within

- 9 


the one-year presumptive period following service. Thus, the claim for service connection was denied.

As indicated above, the only evidence received since the RO's August 1987 decision is VA outpatient treatment records dated from 1990 to 2001. These records show treatment for psychiatric symptoms and contain diagnoses including schizoaffective disorder and bipolar affective disorder. While some of this additional evidence is new in that it shows the existence of a psychiatric condition (bipolar affective disorder) which was not shown at the time of the RO's 1987 decision, the additional evidence submitted is not material, as it does not show that any diagnosed nervous disorder or psychiatric condition is related to service, or that a psychosis was present within one year following service as required for service connection on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309. Such evidence is therefore not so significant that it must be considered in order to fairly decide the merits of the claim for service connection. 38 C.F.R. § 3.156.

Since the RO's 1987 decision, the veteran has again asserted that he has a nervous disorder which is attributable to service; however, this assertion was previously considered and is not new evidence. Vargas-Gonzalez, supra. Moreover, as a layman the veteran has no competence to give a medical opinion on diagnosis or etiology of a condition, and his statements on such are not material evidence. See Bostain, supra. The Board concludes that new and material evidence has not been submitted since the 1987 RO decision. Thus the claim for service connection for a nervous disorder is not reopened, and the 1987 RO decision remains final.

C. Service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of DSM-IV]; a link, established by medical evidence, between the veteran's current symptoms and an inservice stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed

- 10


stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

The veteran seeks service connection for PTSD. One requirement for service connection is competent medical evidence of the existence of the claimed condition. Degmetich v. Brown, 104 F.3d 1328 (1997). Moreover, as noted in 38 C.F.R. § 3.304(f), service connection for PTSD requires an acceptable diagnosis of the condition. None of the medical records in the present case, including VA examination and outpatient treatment records, show a diagnosis of PTSD. Thus there may be no service connection for PTSD. As there is no diagnosis of PTSD, the question concerning stressors is a downstream issue that does not need to be addressed.

As the preponderance of the evidence is against the claim for service connection for PTSD, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The application to reopen a claim for service connection for a skin disorder claimed as a result of exposure to Agent Orange is denied.

The application to reopen a claim for service connection for a nervous disorder is denied.

Service connection for PTSD is denied.

C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

- 11 




